            Case 7:19-cr-00113-VB Document 51 Filed 01/25/21 Page 1 of 2
                                                        Copy mailed by chambers 1/25/21 DH



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA                                      :
                                                              :
                                                                     ORDER
v.                                                            :
                                                              :
                                                                     19 CR 113 (VB)
TRACEY MOOD,                                                  :
                                    Defendant.                :
--------------------------------------------------------------x

       By Memorandum Opinion and Order dated June 16, 2020, the Court denied defendant
Tracey Mood’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).
Mood moved for reconsideration, and the Court denied that motion by Order dated September
10, 2020. Mood has now moved again for compassionate release, reiterating all of the arguments
he previously made and adding that he recently contracted and recovered from COVID-19.
Mood claims he is at risk of contracting the disease again, and that if he does, he may not
survive.

        Mood’s medical records reflect that he tested positive for COVID-19 in December 2020,
did not suffer severe symptoms, and was symptom-free as of January 4, 2021. Since Mood has
already had (and fortunately recovered from) the disease, his risk of reinfection is extremely low.
See Centers for Disease Control and Prevention, Reinfection with COVID-19,
https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited Jan. 25,
2021). Thus, a sentence reduction based on the risk of contracting the virus again makes no
sense. See United States v. Hawkins, 2021 WL 40206, at *2 (E.D.N.Y. Jan. 5, 2021); United
States v. Hardy, 2020 WL 7711676, at *2 (S.D.N.Y. Dec. 29, 2020).

      Moreover, Mood’s medical records reflect that his other health conditions have been well
monitored and managed by BOP.

        For the reasons set forth in the Court’s prior orders, as well as the reasons set forth
herein, Mood simply has not demonstrated “extraordinary and compelling reasons” to warrant
early termination of his lawfully imposed prison sentence, taking into account the seriousness of
his criminal conduct and criminal record, his medical history, and the need for the sentence
imposed to promote respect for the law, provide just punishment, afford adequate deterrence, and
protect the public.

        Accordingly, Mood’s renewed motion for compassionate release is DENIED.




                                                         1
         Case 7:19-cr-00113-VB Document 51 Filed 01/25/21 Page 2 of 2




      Chambers will mail a copy of this Order to defendant at the following address:

      Tracey Mood, Reg. No. 86057-054
      FCI Schuylkill
      Federal Correctional Institution
      P.O. Box 759
      Minersville, PA 17954

Dated: January 25, 2021
       White Plains, NY
                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              2
